Case 19-41782-JJR7   Doc 3    Filed 10/24/19 Entered 10/24/19 15:37:43   Desc Main
                             Document      Page 1 of 10
Case 19-41782-JJR7   Doc 3    Filed 10/24/19 Entered 10/24/19 15:37:43   Desc Main
                             Document      Page 2 of 10
Case 19-41782-JJR7   Doc 3    Filed 10/24/19 Entered 10/24/19 15:37:43   Desc Main
                             Document      Page 3 of 10
Case 19-41782-JJR7   Doc 3    Filed 10/24/19 Entered 10/24/19 15:37:43   Desc Main
                             Document      Page 4 of 10
Case 19-41782-JJR7   Doc 3    Filed 10/24/19 Entered 10/24/19 15:37:43   Desc Main
                             Document      Page 5 of 10
Case 19-41782-JJR7   Doc 3    Filed 10/24/19 Entered 10/24/19 15:37:43   Desc Main
                             Document      Page 6 of 10
Case 19-41782-JJR7   Doc 3    Filed 10/24/19 Entered 10/24/19 15:37:43   Desc Main
                             Document      Page 7 of 10
Case 19-41782-JJR7   Doc 3    Filed 10/24/19 Entered 10/24/19 15:37:43   Desc Main
                             Document      Page 8 of 10
Case 19-41782-JJR7   Doc 3    Filed 10/24/19 Entered 10/24/19 15:37:43   Desc Main
                             Document      Page 9 of 10
Case 19-41782-JJR7   Doc 3    Filed 10/24/19 Entered 10/24/19 15:37:43   Desc Main
                             Document      Page 10 of 10
